43 F.3d 1469
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff Appellee,v.Karen Doris TIBBS, Defendant Appellant.
No. 94-6595.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 20, 1994.Decided Dec, 19, 1994.

Appeal from the United States District Court for the Southern District of West Virginia, at Parkersburg.  Charles H. Haden II, Chief District Judge.  (CR-93-76).
Karen Doris Tibbs, appellant Pro Se.
Michael O. Callaghan, Office of the United States Attorney, Charleston, WV, for appellee.
S.D.W.Va.
AFFIRMED.
Before MURNAGHAN, NIEMEYER, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying her motion for a reduction in sentence pursuant to former Fed.R.Crim.P. 35.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm substantially on the reasoning of the district court.*  United States v. Tibbs, No. CR-93-76 (S.D.W. Va.  May 10, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The district court failed to address Appellant's motion under former Fed.R.Crim.P. 35(a) for correction of an illegal sentence.  Nevertheless, we find that Appellant's motion is meritless.  The district court properly sentenced Appellant to six months incarceration followed by continuation of probation.  See 18 U.S.C.A. Sec. 3653 (West 1985) (repealed 1986);  United States v. McCrae, 714 F.2d 83, 86 (9th Cir.), cert. denied, 464 U.S. 1001 (1983);  United States v. Colvin, 644 F.2d 703, 705 (8th Cir.1981)